Citation Nr: 1000395	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-39 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for bilateral hearing loss for the period beginning on April 
29, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In January 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.

In March 2009, the Board remanded the issue of an initial 
evaluation in excess of 20 percent for bilateral hearing loss 
for the period beginning on April 29, 2008, for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate review.


FINDING OF FACT

For the period beginning on April 29, 2008, the Veteran's 
bilateral hearing loss is not shown to have been manifested 
by worse than level IV hearing loss in the right ear and 
level VII hearing loss in the left ear.


CONCLUSION OF LAW

For the period beginning on April 29, 2008, the criteria for 
the assignment of an evaluation in excess of 20 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & West Supp. 2009); 38 C.F.R. §§ 
4.85, 4.86 and Code 6100 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met. 

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording a VA examination.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected right ear hearing loss.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates 

the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  
38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2009).

The Board must also consider the guidance provided in the 
pertinent regulations for cases which involve exceptional 
patterns of hearing impairment.  38 C.F.R. § 4.85, Table VI, 
Table VIa, Table VII and § 4.86 (2009).

In a March 2005 rating decision, the RO granted service 
connection for the 
Veteran's bilateral hearing loss and assigned a 
noncompensable evaluation, effective October 27, 2004.  The 
Veteran appealed the grant of the initial rating.  In an 
October 2007 rating decision, the RO increased the Veteran's 
bilateral hearing loss evaluation to 30 percent, effective 
January 25, 2006.  A 10 percent evaluation for the bilateral 
hearing loss was assigned effective March 28, 2007.  In an 
August 2008 rating decision, the RO increased the Veteran's 
bilateral hearing loss evaluation to 20 percent, effective 
April 29, 2008.  

Following appellate review in March 2009, the Board granted a 
10 percent evaluation for the period from October 27, 2004 to 
March 4, 2005; denied a compensable evaluation from March 5, 
2005 to January 24, 2006; denied an evaluation in excess of 
30 percent from January 25, 2006 to March 27, 2007; and 
denied an evaluation in excess of 10 percent from March 28, 
2007 to April 28, 2008.  The issue of an evaluation in excess 
of 20 percent for bilateral hearing loss for the period 
beginning on April 29, 2008 was remanded for further VA 
audiological examination.  The Board determined that an April 
2008 VA audiological examination was inadequate for rating 
purposes.  Specifically, it was noted that the examination 
report documented pure tone thresholds, in decibel levels 
only.  The record did not indicate that speech discrimination 
was even tested and results of controlled speech 
discrimination tests (Maryland CNC) were not reported.

The Veteran underwent private hearing evaluations in October 
and December 2008. This evidence, however, is in a format 
that is incompatible for VA rating purposes. Specifically, 
the reports included audiometric findings of puretone hearing 
threshold levels that are shown in graphic form instead of 
numeric form and are not in a format compatible for VA rating 
purposes.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).  More 
importantly, there is no indication of the use of Maryland 
CNC or that the person conducting the test was a state 
licensed audiologist.  38 C.F.R. § 4.85.  Consequently, the 
Board is unable to consider these examination results in its 
decision.

The Veteran underwent VA audiological evaluation in June 
2009.  Audiometric testing demonstrated hearing thresholds, 
in decibels, at the following levels: 

 HERTZ
500
1000
2000
3000
4000
RIGHT
30   
45
75
65
70
LEFT
35   
45
90
105+
105+

Pure tone threshold level averaged 63.75 decibels for the 
right ear and 86.25 decibels for the left ear.  Speech 
discrimination scores were 80 percent in the right ear and 70 
percent in the left.  

The Veteran reported that his bilateral hearing loss was a 
little worse since his last VA examination.  He reported 
difficulty hearing in crowds, in noise (such as in 
restaurants), and in meetings, and that he did not go to 
movies and some restaurants because they were too loud.  The 
examiner noted that with this type of and degree of hearing 
impairment, the Veteran would likely have difficulty 
understanding speech, especially in adverse listening 
environments such as a noisy room.  With the high frequency 
component to the hearing loss, consonant sounds such as 
"s," "f," and "th," would be more difficult to hear, 
making speech less distinct.  However, the examiner felt that 
the hearing loss, when considered without regard to other 
disabilities, did not render the average person unable to 
perform all types of sedentary and physical employment and 
activities.  He noted that the Veteran currently utilized 
hearing aids, and that it was plausible that the Veteran 
could consider using other assistive technology and 
communication strategies, and/or vocational rehabilitation if 
he felt that it was warranted.  

Using 38 C.F.R. § 4.85, Table VI, the June 2009 findings 
reflect Level IV in the right ear and Level VII in the left 
ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, 
a 20 percent evaluation is derived.  Accordingly, the June 
2009 audiometric results do not serve as a basis for a rating 
in excess of 20 percent.

Consideration has also been given to 38 C.F.R. § 4.86 for 
exceptional patterns of hearing impairment, but this section 
is not applicable to the June 2009 examination findings.  
Pure tone threshold levels were neither 55 dB or higher at 
each of the four frequencies, i.e., at 1000, 2000, 3000 and 
4000 hertz, nor were they 30 dB or less at 1,000 hertz and 70 
dB or more at 2000 hertz.  38 C.F.R. § 4.86(a) and (b).

In sum, for the period beginning on April 29, 2008, an 
initial evaluation in excess of 20 percent for bilateral 
hearing loss is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54- 
56 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the Veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The Veteran's hearing loss has been evaluated 
under the applicable diagnostic code that has specifically 
contemplated the level of occupational impairment caused by 
the disability.  The Board has considered the Court's holding 
in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that 
decision, the Court noted that, unlike the rating schedule 
for hearing loss, the extraschedular provisions did not rely 
exclusively on objective test results to determine whether 
referral for an extraschedular rating was warranted. The 
Court held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Martinak, 21 Vet. App. at 455.

The Veteran reported at the June 2009 VA examination that he 
had difficulty hearing in crowds and noisy environments such 
as movie theaters and certain restaurants.  The examiner 
acknowledged that with the Veteran's type of hearing loss, he 
would likely have difficulty understanding speech, especially 
in adverse listening environments such as a noisy room.  The 
examiner concluded, however, that the Veteran's hearing loss 
did not render him unable to perform all types of sedentary 
and physical employment and activities.  It was further noted 
that the Veteran currently utilized hearing aids and that he 
could seek other assistive communication devices or 
strategies, if he so desired.  The evidence does not reflect 
that the Veteran's bilateral hearing loss has caused marked 
interference with employment, or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

For the period beginning on April 29, 2008, an initial 
evaluation in excess of 20 percent for bilateral hearing loss 
is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


